Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 states that a rotation angle of the push rod (1) is less than 35 degrees.  However, when observing the angle of rotation of the push rod (1) in figures 1 and 2, the push rod rotates at an angle greater than 35 degrees.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015100823 A1 (herein DE823).
	In reference to claim  1, DE823 teaches a connector locking wire operating mechanism (fig. 1) capable of buffering impact on a push rod (15) comprising a body (body of 100) on which a push rod (15) rotatable along an arcuate track (A; image below) and a cam (17) rotatable about a circular hole (B; image below ) are mounted, wherein the push rod (15) is provided with a sector notch (23; fig. 5) at an inner side of the push rod which is capable of accommodating the cam, the push rod (15) and the cam (17) being cooperatively rotatable about a common rotation center (i.e. they rotate about 28; fig. 3), the cam being rotatable reciprocally in the sector notch of the push rod (see fig. 3 and 4, where when the push rod is in the position shown in figure 3 there is a gap near lead line 24 on the right side of the cam.  When the push rod is in the position shown in figure 4 there is a gap near lead line 23 on the left side of the cam), with both sides of the cam in contact with the push rod and a spring plate respectively (i.e. when the push rod is in the position shown in figure 4, the top side of the cam is in contact with the push rod 15 and the bottom side of the cam is in contact with spring plate 13).

    PNG
    media_image1.png
    611
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    665
    media_image2.png
    Greyscale


In reference to claim  4, DE823 wherein the push rod (15) is provided with the sector notch (23) at the inner side of the push rod (15) which is capable of accommodating the cam (17) and concentric with a rotation axis of the cam (i.e. the cam rotates about the axis B).
In reference to claim  5, DE823 teaches wherein the push rod (15) is provided with a rib (34; fig. 6) at a bottom of the push rod cooperating with a groove (33; fig. 6) of the cam (17).
In reference to claim  8, DE823 teaches wherein a rotation angle of the push rod (15) is less than 35 degrees (i.e. the push rod is capable of being rotated at an angle that is less than 35 degrees).
In reference to claim  9, DE823 teaches wherein the body (D; image below) cooperating with the cam (17).   

    PNG
    media_image3.png
    598
    633
    media_image3.png
    Greyscale




Allowable Subject Matter
Claims 2, 3, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/03/2022